DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/19/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim recites a traction section at the distal end; however, a traction section has already been recited in the parent claim and thus it is unclear if applicant is claiming a second traction section or if applicant is referring to the same traction section already recited in the parent claim.  Similarly, claim 5 recites a spacer section which has already been recited in the parent claims and thus is it unclear if applicant is claiming a second spacer section or if applicant is referring to the same in which the claim would fail to further limit the parent claim.  Clarification of the scope of the claims is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In particular, claims 4-5, 8, 10 recite limitations already recited in the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,348,089 to Tingley in view of US 2019/0168927 to Tyler et al (Tyler).
Regarding claim 1, Tingley discloses a tray (20) for a storage lift (intended use) comprising a base (22) for placing storage goods, wherein the tray is provided on at least one longitudinal side with at least one folded edge delimiting the base, wherein the folded edge extends substantially transversely to the base (22) in a vertical section (24, 26) connected to the base, at least one traction section (28) at its distal end on which at least one traction element of a storage lift can engage, the traction section extending parallel with the vertical section (26).  Tingley further discloses a curved connecting section (A, Fig 2 below) extending away from the vertical section and located between the vertical section (26) and the traction section (28) but does not teach the curved connecting section comprising a reinforcement section and a spacer section, the two forming a substantially gable roof-shaped cross-section.  However, Tyler discloses a container (Fig 3) and in particular discloses a rim comprising a gable roof-shaped cross-section flange (16) comprising a spacer section (B, Fig 7 below) and reinforcement section (C, Fig 7 below).  One of ordinary skill in the art would have found it obvious to change the shape of the Tingley flange such that the curved connecting section was more angular and gable-shaped and formed of a spacer section and a reinforcement section as suggested by Tyler in order to facilitate engagement with a lid.


    PNG
    media_image1.png
    735
    434
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    577
    628
    media_image2.png
    Greyscale


Regarding claim 2, the modified Tingley discloses the device of claim 1 but does not teach the recited range of angle between the reinforcement section (16) and the vertical section (14).  However, one of ordinary skill in the art would have found it obvious to optimize the angle between the sections to lie in the range as recited in order to facilitate nesting since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 3, the modified Tingley further discloses the reinforcement section (C, Fig 7 above) extends away from rest of the tray (outwards to the right).
Regarding claim 4, as best understood, Tingley further discloses the folded edge having at its distal end at least one traction section (28) on which a traction element of a storage lift can engage since it has the structure as recited.
Regarding claim 5, as best understood, the modified Tingley further discloses a spacer section (B, Fig 7 above, Tyler) extending between the vertical section (26, Tingley) and the traction section (28, Tingley).
Regarding claim 6, the modified Tingley further discloses the spacer section (B, Fig 7, Tyler) identical to reinforcement section (C, Fig 7 above, Tyler).
Regarding claim 7, the modified Tingley discloses the device of claim 5 but does not teach the recited range of angle between the reinforcement section (C, Fig 7 above) and the spacer section (B, Fig 7 above).  However, one of ordinary skill in the art would have found it obvious to optimize the angle between the sections to lie in the range as recited in order to facilitate nesting since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 8, the modified Tingley further discloses spacer section (B, Fig 7 above, Tyler) forms with reinforcement section (C, Fig 7 above) a substantially roof-shaped cross-section (Fig 7, Tyler).
Regarding claim 9, Tingley further discloses the traction section (28) extends transversely to the base (22).  In particular, the traction section extends downwardly and thus transverse to the base.
Regarding claim 10, Tingley further discloses traction section (28) runs parallel to vertical section (26).
Regarding claim 11, Tingley further discloses the tray formed as a bent part (Fig 1).	
Regarding claim 12, Tingley further discloses vertical section (26) and traction section (28) monolithic (Fig 2).	

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tingley in view of Tyler and US 2015/0321791 to Stanek et al. (Stanek).
Regarding claim 13, the modified Tingley teaches the device of claim 1 but does not teach base of the tray having at least one bead spaced from edge region.  However, Stanek discloses a tray (Fig 1) and in particular discloses at least one bead (21) on base (20) of the tray spaced apart from edge region (40, Fig 1).  One of ordinary skill in the art would have found it obvious to incorporate a bead to the base of Tingley spaced from the edge as suggested by Stanek in order to facilitate support of the contents in the tray (Stanek, €0038).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tingley in view of US Patent No. 3,809,236 to Davis et al. (Davis).
Regarding claim 16, Tingley discloses a tray (20) for a storage lift (intended use) comprising a base (22) for placing storage goods, the tray provided on at least one longitudinal side with at least one folded edge delimiting the base, wherein the folded edge extends substantially transversely to the base (22) in a vertical section (26) connected to the base, at least one traction section (28) at its distal end on which at least one traction element of a storage lift can engage. Tingley further discloses a curved connecting section (A, Fig 2 above) extending away from the vertical section and located between the vertical section (26) and the traction section (28) but does not teach the curved connecting section comprising a reinforcement section and a spacer section.  Davis discloses a container (10) having a folded edge (20) and in particular discloses the folded edge having a spacer section (22) that forms a gable roof-shaped cross-section (at 24) with at least one reinforcement section (16) extending away from a vertical section (14).  One of ordinary skill in the art would have found it obvious change the shape of the Tingley curved connecting section such that it had a gable roof-shaped cross section made of a spacer section and reinforcement section as suggested by Davis in order to facilitate nesting of containers.  The modification would have resulted in the spacer section (22, Davis) extending between vertical section (26) and traction section (28).  The modified Tingley further discloses vertical section and reinforcement section forming an obtuse angle since the reinforcement section extends upwards and away from vertical section (Davis, Fig 3) but does not explicitly teach the recited angle range between the spacer section (22, Davis) and reinforcement section (16, Davis).  However, one of ordinary skill in the art would have found it further obvious to optimize the angle between the sections to lie in the range as recited in order to facilitate nesting since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that prior art, specifically Tingley and Davis, does not teach a vertical section and reinforcement section forming an obtuse angle and a spacer section and reinforcement section forming an angle in the range of 70 and 110 degrees.  This is not persuasive because Tingly discloses curved connecting portion extending upwardly and outwardly from the vertical section and thus forms an obtuse angle.  Davis also discloses reinforcement section extending outwardly and upwardly from vertical section and thus forming an obtuse angle.  In addition, although the prior art does not explicitly teach the recited angle of the gable formed between the reinforcement section and spacer section, one of ordinary skill in the art would have found it obvious to optimize the angle (at 24, Davis) formed between the two sections in order to facilitate nesting of multiple trays.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735